UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT


                     _______________________

                           No. 02-40864
                     _______________________


                       RAUL ADAM TREVINO,

                                               Plaintiff-Appellant,

                             versus

      UNIDENTIFIED HERRERA, Assistant Warden, Michael Unit
               Individually and in official capacity;
            ASS’T WARDEN, Michael Unit Individually and
        in official capacity; UNIDENTIFIED MAJOR, Michael
            Unit Individually and in official capacity;
             UNIT CLASSIFICATION, Officer, Michael Unit
               Individually and in official capacity;
         UNIDENTIFIED RODRIGUEZ, Correctional Officer III,
       Michael Unit Individually and in official capacity;
            UNIDENTIFIED CHAIRMAN, Unit Classification,
                  Michael Unit Individually and in
                         official capacity,

                                               Defendants-Appellees.


_________________________________________________________________

          Appeal from the United States District Court
                for the Eastern District of Texas
                    Civil Docket #6:01-CV-512


_________________________________________________________________

                        February 20, 2003
Before JONES, WIENER and DeMOSS, Circuit Judges.*

PER CURIAM:

               Appellant Trevino, Texas prisoner no. 722977, challenges

the district court’s dismissal as frivolous of his Section 1983

lawsuit, which was filed against prison officials after he was

assaulted by a fellow inmate.                 The district judge affirmed a

magistrate judge’s decision that Trevino’s complaint is frivolous

and fails to state a claim on which relief can be granted.                   We

affirm on the alternative basis that Trevino did not demonstrate

that he has exhausted his administrative remedies. Sojourner T. v.

Edwards, 974 F.2d 27, 30 (5th Cir. 1992).

               Although Trevino appears to have considerable experience

in filing prison grievances, it is useful to remind that the Prison

Litigation Reform Act requires exhaustion of all administrative

remedies before suit may be brought in federal court.                42 U.S.C. §

1997e(a); Booth v. Churner, 532 U.S. 731, 739 (2001).

               The record shows that Trevino filed step 1 and step 2

prison administrative grievances, but they were denied as untimely.

This       court   has   taken   a   strict    approach   to   the   exhaustion

requirement.        See Richardson v. Spurlock, 260 F.3d 495, 499 (5th

Cir. 2001) (affirming dismissal of a claim for failure to exhaust



       *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                         2
after   the    inmate     “incorrectly   filed   an   administrative     appeal

instead of a disciplinary appeal”); Wright v. Hollingsworth, 260

F.3d 357, 358 (5th Cir. 2001).           In line with this approach, which

we believe is mandated by the statute and Supreme Court authority,

the Eleventh Circuit has expressly rejected the argument that the

filing of an untimely grievance exhausts an inmate’s administrative

remedies.      See Harper v. Jenkin, 179 F.3d 1311 (11th Cir. 1999).

Likewise, we conclude that Trevino’s filing of untimely grievances

was   insufficient      for   purposes   of   exhaustion   under   the   PLRA.

Accordingly, the district court correctly dismissed his claim.

              AFFIRMED.




                                         3